             Case 1:20-cv-10434 Document 1-4 Filed 12/10/20 Page 1 of 3




                               EXHIBIT D




49024567;5
          CaseDoc
19-11608-mew   1:20-cv-10434 DocumentEntered
                  347 Filed 09/03/19   1-4 Filed 12/10/20
                                               09/03/19     Page 2 Main
                                                        22:03:46   of 3 Document
                                  Pg 84 of 112


                                      Exhibit F

               Identity and Terms of Compensation of Plan Administrator
          CaseDoc
19-11608-mew   1:20-cv-10434 DocumentEntered
                  347 Filed 09/03/19   1-4 Filed 12/10/20
                                               09/03/19     Page 3 Main
                                                        22:03:46   of 3 Document
                                  Pg 85 of 112


         The UCC, in consultation with the Debtors and the DIP Term Loan Agent (acting at the
 direction of the Required DIP Lenders), have designated Drivetrain, LLC (“Drivetrain”) as the
 Plan Administrator. As of the date hereof, the proposed engagement terms are as follows:

              Fee Structure: Drivetrain’s fees will be based on a flat monthly fee as follows:
               $25,000 per month for the first six months and $20,000 per month thereafter;
               provided that, in the event Drivetrain has to expend more than five hours any given
               month on matters related to the Debtors’ operations in Canada, Drivetrain shall
               charge standard hourly rates which are in effect when the services are rendered
               beginning at the sixth hour; provided, further, that such hourly rates shall be charged
               in addition to the monthly fee charged for any such month and solely for such work
               expended on matters related to the Debtors’ operations in Canada.

              Expenses: Drivetrain will also be reimbursed for reasonable out-of-pocket expenses
               including, but not limited to, costs of travel, reproduction, legal counsel, any
               applicable state sales or excise taxes, and other direct expenses.




 KE 63962714
